Citation Nr: 1519241	
Decision Date: 05/05/15    Archive Date: 05/19/15

DOCKET NO.  13-21 655	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Whether new and material evidence has been received to reopen the previously denied claim of entitlement to service connection for prostate cancer.

2.  Entitlement to service connection for prostate cancer with erectile dysfunction and urinary incontinence to include as due to Agent Orange and Camp Lejeune Contaminated Water (CLCW) exposure.


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. M. Georgiev, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1973 to September 1975.

The case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2012 Regional Office (RO) in Louisville, Kentucky rating decision that confirmed and continued the previous denial of service connection for prostate cancer.  This matter was properly adjudicated in Louisville, Kentucky in accordance with instructions for claims involving exposure to contaminated water during service at Camp Lejeune.

The Veteran testified at a videoconference hearing before the undersigned Veterans' Law Judge (VLJ) in June 2014.  A transcript of the hearing is associated with the claims file.

The Board has not only reviewed the Veteran's physical claims file, but also his Virtual VA and VBMS electronic claims file to ensure a total review of the evidence.


FINDINGS OF FACT

1.  Entitlement to service connection for prostate cancer was denied in an unappealed February 2009 rating decision.
 
2.  Evidence received since the February 2009 rating decision includes evidence that relates to an unestablished fact necessary to substantiate the claim for service connection for entitlement to service connection for prostate cancer; such evidence is not cumulative or redundant of evidence already of record.

3.  The preponderance of the evidence is against finding that the Veteran has a prostate cancer disability that is etiologically related to a disease, injury, or event which occurred in service.


CONCLUSIONS OF LAW

1.  New and material evidence has been presented to reopen a claim of entitlement to service connection for entitlement to service connection for prostate cancer.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).

2.  Service connection for prostate cancer is not warranted.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but is not required to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).


I.  Claim Reopened

Without the need to discuss each piece of newly received evidence in detail, the Board finds that new and material evidence has been received to reopen the previously denied claim of entitlement to service connection for prostate cancer.  

In a February 2009 rating decision, service connection for prostate cancer was denied on the basis of no link between the Veteran's prostate cancer and exposure to Agent Orange.  The Veteran did not appeal the denial and the decision is final. 

Since February 2009, the Veteran has contended that his prostate cancer is linked to contamination water of Camp Lejeune, and submitted additional evidence and argument.  This new evidence and argument constitute sufficient grounds to reopen the previously-denied claim for service connection for prostate cancer.  See 38 C.F.R. § 3.156(a).  

II.  Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claims, VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the Veteran and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claims.  See 38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2014); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claims; (2) that VA will seek to provide and (3) that the Veteran is expected to provide. 

In this case, a December 2011 VCAA letter satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b)(1) (2014); Quartuccio, 16 Vet. App. at 187.  The Veteran was advised that it was ultimately his responsibility to give VA any evidence pertaining to the claim.  The letter informed him that additional information or evidence was needed to support his claims, and asked him to send the information or evidence to VA.  See Pelegrini II, at 120-121.  The letter further explained to the Veteran how disability ratings and effective dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA medical records are in the file.  Private medical records identified by the Veteran have been obtained, to the extent possible.  The Veteran has not referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claims.  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4)(i) (2014).  The Veteran was provided VA examinations in March 2011 and June 2012.  The examiners took into account the Veteran's reported history, his current symptoms, and review of the available private and VA treatment records.  Therefore, the Board finds the examination reports to be thorough and complete and sufficient upon which to base a decision with regards to this claim.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).



III.  Legal Criteria for Service Connection

Pertinent VA law and regulations provide that service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C.A. § 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2014).  Generally, this requires (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 38 C.F.R. § 3.303(d).  

Alternatively, service connection may be established either by showing that a chronic disability or disease was incurred during service and later manifestations of such chronic disability or disease are not due to intercurrent cause(s) or that a disorder or disease was incurred during service and there is evidence of continuity of symptomatology which supports a finding of chronicity since service.  38 C.F.R. § 3.303(b).  When a chronic disease becomes manifest to a degree of 10 percent within one year of a veteran's discharge from service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the veteran's period of service.  38 U.S.C.A. § 1112 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2014). 

IV.  Facts and Analysis

The Veteran has contended that his prostate cancer was caused by exposure to Agent Orange and contaminated water at Camp Lejeune, in addition to direct service connection, as discussed below.

Agent Orange

There is a rebuttable presumption of exposure to herbicides if claimant served in the Republic of Vietnam during the period January 9, 1962 to May 7, 1975.  See 38 U.S.C.A. §§ 1113, 1116; 38 C.F.R. § 3.307.  VA has also established the use of tactical herbicides on the demilitarized zone (DMZ) of Korea and on the perimeters of air bases in Thailand during specific periods, but the Veteran does not assert service in the Republic of Vietnam, Republic of Korea, or Kingdom of Thailand, nor does the record reflect such, so those presumptions do not apply.

The Veteran previously contended that his prostate cancer was caused as he was exposed to Agent Orange while handling shipments coming in from Vietnam.  However, the Board finds this argument to be far too speculative on its face to constitute credible evidence of in-service exposure to herbicides, including Agent Orange.  There is also no other credible evidence of record supporting the Veteran's contentions that he was exposed to herbicides during service to include handling shipments tainted with herbicides.

Therefore, the presumption of exposure to Agent Orange does not attach in this case, and the evidence does not support a finding of exposure to herbicides during service.  As such, the Veteran does not succeed in his claim on this ground.

Contaminated Water at Camp Lejeune

The Board notes that the Director of Compensation and Pension Service issued a Training Letter 10-03 in April 2010 in which it was acknowledged that persons residing or working at the U.S. Marine Corps Base at Camp Lejeune from the 1950s to the mid-1980s were potentially exposed to drinking water contaminated with volatile organic compounds.  Two of the eight water treatment facilities supplying water to the base were contaminated with either trichloroethylene (TCE) or tetrachloroethylene (perchloroethylene, or PCE) from an off-base dry cleaning facility.  The Department of Health and Human Services' Agency for Toxic Substances and Disease Registry (ATSDR) estimated that TCE and PCE drinking water levels exceeded current standards from 1957 to 1987 and represented a public health hazard.  In addition to TCE and PCE, ATSDR has also indicated that high concentrations of benzene, Vinyl Chloride, and trans-1, 2-dichloroethylene (1, 2-DCE) were detected in the drinking water system. 

The National Academy of Sciences' National Research Council (NRC) and the ATSDR have undertaken studies to assess the potential long-term health effects for individuals who served at Camp Lejeune during the period of water contamination.  In the resulting report, Contaminated Water Supplies at Camp Lejeune, Assessing Potential Health Effects (June 2009), the NRC reviewed previous work done by the ATSDR, including computerized water flow modeling, and concluded that additional studies may not produce definitive results because of the difficulties inherent in attempting to reconstruct past events and determine the amount of exposure experienced by any given individual.  To address potential long-term health effects, the NRC focused on diseases associated with TCE, PCE, and other VOCs. 

Based on analyses of scientific studies involving these chemicals, the NRC provided an assessment of the potential association between certain diseases and exposure to the chemical contaminants.  The NRC analysis has found that no diseases fell into the categories of sufficient evidence of a causal relationship or sufficient evidence of an association with the chemical contaminants.  However, fourteen diseases were placed into the category of limited/suggestive evidence of an association.  These fourteen diseases are esophageal cancer, lung cancer, breast cancer, bladder cancer, kidney cancer, adult leukemia, multiple myeloma, myelodysplastic syndromes, renal toxicity, hepatic steatosis, female infertility, miscarriage with exposure during pregnancy, scleroderma, and neurobehavioral effects.

In the instant case, the evidence of record supports that the Veteran has active service in Camp Lejeune within the stated time period for contaminated water exposure.  However, prostate cancer is not one of the fourteen diseases that were placed into the category of limited/suggestive evidence of an association to contaminated water from Camp Lejeune.  Further, the Veteran has submitted no competent nexus evidence relating his prostate cancer to his service, and competent medical evidence establishing a negative nexus is of record.  

Specifically, the Veteran appeared for a VA examination in regard to his prostate cancer in June 2012.  The examiner considered the NRC and ASTDR studies and the body of medical literature cited above.  After examination and a review of the claims file, the examiner opined the Veteran's prostate cancer and residuals thereof, to include erectile dysfunction and urinary incontinence, were not caused by, the result of, or aggravated by water contaminated at Camp Lejeune.  The examiner opined that the prostate cancer was most likely caused by aging, race, and genetic predisposition.  The examiner also noted that the medical literature suggests that the amount of particles ingested after dilution in water is not associated with any known acute or chronic health effect.

In sum, while the Veteran is conceded to have been exposed to contaminated water at Camp Lejeune, the greater weight of competent medical evidence is against finding that such exposure caused or aggravated the Veteran's prostate cancer and residuals thereof.  As such, the Veteran does not succeed in his claim on this ground.

Direct Service Connection

While the record supports that the Veteran suffered from prostate cancer and suffers from residuals thereof to include erectile dysfunction and urinary incontinence, there is no competent medical evidence of record otherwise linking the Veteran's prostate cancer and residuals thereof to his service.

The Veteran's Service Treatment Records reflect that the Veteran was treated for prostatitis and/or right epididymitis while in service.  The Veteran developed prostate cancer diagnosed in 2008, decades after service.  The Veteran appeared for a VA examination in March 2011.  The examiner considered the Veteran's service treatment records and found that the Veteran's present condition was not a continuation of the prostatitis treated in service as the prostatitis was self-limiting and prostatitis does not cause prostate cancer.

The Board notes that the Veteran himself, through his statements, is not competent to establish a connection between his prostate cancer and residuals thereof and his service.  The Veteran as a lay person has not been shown to be capable of making medical conclusions, especially as to complex medical diagnoses and opinions of etiology.  As such, the Board ascribes most weight to the conclusions of the March 2011 and June 2012 VA examiners who concluded that the Veteran's prostate cancer and residuals thereof are less likely than not a result of or aggravated by his military service.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that a veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).  

In the absence of any persuasive evidence that the Veteran's prostate cancer and residuals thereof had an onset during or is otherwise etiologically related to or aggravated by his service, service connection is not warranted and the claim must be denied.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is inapplicable.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

New and material evidence having been received; the claim of entitlement to service connection for prostate cancer is reopened.

Entitlement to service connection for prostate cancer with erectile dysfunction and urinary incontinence to include as due to Agent Orange and Camp Lejeune Contaminated Water (CLCW) exposure is denied.



______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


